Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 1 of 12 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
DANA WILLIAMS,
Plaintiff,
Vv. CASE NO.:

PROGRESSIVE CASUALTY INSURANCE
COMPANY, a Foreign for Profit Corporation.

Defendant.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, DANA WILLIAMS, (“Plaintiff”), by and through her undersigned counsel
hereby files this Complaint and Demand for Jury Trial against PROGRESSIVE CASUALTY
INSURANCE COMPANY, (“Defendant”), and alleges as follows:

JURISDICTION AND VENUE

i. This is an action for damages by Plaintiff against her former employer, Progressive
Casualty Insurance Company, for retaliation under the Family Medical Leave Act (“FMLA”), 29
U.S.C. § 2601, ef seg, and disability discrimination and retaliation under the Americans with
Disability Act (SADA”), as amended by the ADA Amendment Acts of 2008, and the Florida Civil
Rights Act of 1992 (“FCRA”) as amended. This Court has jurisdiction over Plaintiff's claims
pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiffs state law claims under
28 U.S.C. § 1367.

2. Venue is proper in this Court under Rule 1.02(c) of the Local Rules of the Middle
District of Florida as a substantial part of the events and omissions giving rise to the claims

occurred in this District. Also, at all times material to Plaintiff's claims, Defendant has conducted

 
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 2 of 12 PagelD 2

substantial, continuous, and systematic commercial activities in this District.
EXHAUSTION OF ADMINISTRATIVE REMEDIES

3. Prior to the filing of this civil action, Plaintiff timely filed a Charge of
Discrimination with the Equal Employment Opportunity Commission (EEOC), which pursuant to
the workshare agreement was dually filed with the Florida Commission on Human Relations
(FCHR).

4, Plaintiff received a Notice of Right to Sue letter from the EEOC indicating that
Plaintiff may proceed by filing a lawsuit in a court of competent jurisdiction.

PARTIES AND GENERAL ALLEGATIONS

5. Defendant, PROGRESSIVE CASUALTY INSURANCE COMPANY, is a Foreign
for Profit Corporation, operating a business located, among other locations, in Seminole County,
Florida.

6. Defendant is a covered employer as defined by the FMLA, ADA and FCRA.

7. Plaintiff is an individual sui juris currently residing in Seminole County, Florida.

8. At all relevant times hereto, Plaintiff was a qualified individual with a disability,
and/or perceived disability, and/or record of a disability.

9. Plaintiff was employed by Defendant from on or around September 26, 2016 to on
or around August 23, 2019 and processed pip claims.

10. Throughout Plaintiffs employment with Defendant, Plaintiff met or exceeded
Defendant’s employment expectations.

11. Defendant employed fifty (50) or more employees for each working day in each of
the twenty (20) or more calendar weeks in the current or preceding year within seventy-five (75)

miles of Plaintiff's work location.

 
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 3 of 12 PagelD 3

12, Plaintiff worked for Defendant for more than twelve (12) months and worked more
than 1,250 hours in the twelve (12) month period preceding her leave, making her eligible and
entitled to leave under the FMLA.

13. On or around April 19, 2018 Plaintiff was diagnosed with serious health
condition(s) by her doctor requiring ongoing medical attention.

14. Plaintiff's chronic serious health condition(s)/disabilities limited her ability to
perform major life activities.

15. In or around May 2019, Plaintiffs disabilities worsened and required further
medical attention. Plaintiff requested accommodations and also obtained necessary documents to
obtain FMLA leave.

16. At all relevant times, Defendant was aware of Plaintiff's serious health
condition(s)/disabilities, Plaintiffs need for medical treatment, Plaintiff's need for leave and
Plaintiff's request for FMLA leave, and Plaintiff's request and need to work remotely upon her
return from leave.

17. On or around May 31, 2019, Plaintiff submitted her FMLA request for leave along
with the Certification of Health Care Provider indicating a chronic serious health condition
restricting Plaintiff's daily life activities.

18. ——- Plaintiff's FMLA leave was approved by Defendant on or around June 10, 2019.

19, Plaintiff also requested to work remotely upon her return to work as an
accommodation for her disabilities.

20. Immediately upon Plaintiff returning from leave, Defendant contacted Plaintiff
stating she had twenty-four (24) hours to surrender her legally obtained license(s) or she would

face termination.
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 4 of 12 PagelD 4

21. Plaintiff obtained her license on February 4, 2019; however, it did not become an
issue until Plaintiff needed accommodations and FMLA leave.

22, Plaintiff was discriminated against because of her actual and/or perceived
disability, and/or having a record of disability, was treated less favorably than similarly situated
non-disabled employees, was denied accommodations and ultimately forced to resign her position.

23. Due to Defendant’s ultimatum and harassment, Plaintiff was forced to resign on
August 12, 2019,

24, Plaintiff has exhausted her administrative remedies and/or has met all
administrative prerequisites for bringing this action.

25. As aresult of Defendant’s actions, Plaintiff has suffered and will continue to suffer
emotional distress, loss of earnings, loss of ability to earn money, and other employment benefits
and job opportunities. The losses are either permanent or continuing and Plaintiff will suffer the
losses in the future.

26, Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorneys’ fees and costs for its services.

COUNT I
VIGLATION OF THE FAMILY MEDICAL LEAVE ACT
Retaliation

27. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 26
above as if fully set forth herein.

28. Defendant retaliated against Plaintiff for engaging in an activity protected by the

Family Medical Leave Act by taking unwarranted actions against her and forcing her to resign her

position.
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 5 of 12 PagelID 5

29. As a direct and proximate result of Defendant’s unlawful retaliation against
Plaintiff, Plaintiff has suffered and will continue to suffer emotional distress, loss of earnings, loss
of ability to earn money, and other employment benefits and job opportunities. The losses are
either permanent or continuing and Plaintiff will suffer the losses in the future.

30. Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorneys’ fees and costs for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Back pay, front pay, and compensatory damages, including damages
resulting from Plaintiffs limitations on working due to emotional distress;

B. Liquidated damages;

Cc. Prejudgment and post-judgment interest;

D. Attorneys’ fees and costs of this action; and,

E. Such other relief this Court deems just and proper.
COUNT IT

ADA - Denial of Reasonable Accommodation

31. Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 26
as if fully set forth herein.

32. Plaintiff requested the accommodation of working remotely due to her disabilities
upon return from FMLA leave. Rather than provide Plaintiff with this accommodation, Plaintiff
was forced to resign her position.

33. A reasonable accommodation existed that would have allowed Plaintiff to perform
the essential functions of her job.

34, Defendant violated the ADA, as amended by the ADAAA, by failing to provide

reasonable accommodations to Plaintiff.

 
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 6 of 12 PagelD 6

35. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

36. Asa result of Defendant’s actions, Plaintiff has suffered and will continue to
loss of earnings, loss of ability to earn money, and other employment benefits and job
opportunities. The losses are either permanent or continuing and Plaintiff will suffer the losses in
the future.

37. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and
has agreed to pay said firm attorneys’ fees and costs for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Back pay, front pay, and compensatory damages;

om

Punitive damages;

Pre- and post-judgment interest as allowed by law;

OD

Attorneys’ fees and costs; and

al

Other such relief that this Court deems just and proper.

COUNT Ill
ADA —- Disparate Treatment

38. Plaintiff hereby re-alleges and incorporates by reference paragraphs 1
through 26 as if fully set forth herein.

39. Defendant violated the ADA, as amended by the ADAA, by intentionally
discriminating against Plaintiff based on her disabilities and/or perceived disabilities and/or her
record of having disabilities.

40. Defendant intentionally discriminated and interfered with the terms and conditions

of Plaintiffs employment based on her status as a qualified individual with a disability and/or

 
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 7 of 12 PagelD 7

perceived disability and/or perception that Plaintiff was disabled, and/or her record of disabilities,
including treating her differently than similarly situated non-disabled employees, and taking
adverse actions against her as herein described.

41. The actions of Defendant were with malice and/or with reckless indifference to the
statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory and
punitive damages.

42. Asaresult of Defendant’s actions, Plaintiff has suffered and will continue to suffer
emotional distress, loss of earnings, loss of ability to earn money, and other employment benefits
and job opportunities. The losses are either permanent or continuing and Plaintiff will suffer the
losses in the future.

43. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorneys’ fees and costs for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Back pay, front pay, and compensatory damages, including emotional distress
damages;
Punitive damages;

Pre- and post-judgment interest as allowed by law;

9 © ®

Attorney’s fees and costs; and
E. Other such relief that this Court deems just and proper.

COUNT IV
ADA - Retaliation

44.‘ Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 26

as if fully set forth herein.
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 8 of 12 PagelD 8

45. Defendant intentionally retaliated against Plaintiff because of her protected
expressions.

46. Asa direct and proximate result of Defendant’s actions, Plaintiff has suffered and
will continue to suffer emotional distress, loss of earnings, loss of ability to earn money, and other
employment benefits and job opportunities. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future.

47, The actions of Defendant were with malice and/or with reckless indifference to the
statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory and
punitive damages.

48. As a result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

49. __ Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorneys” fees and costs for its services,

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Back pay, front pay, and compensatory damages, including emotional distress
damages;
Punitive damages;

Pre- and post-judgment interest as allowed by law;

90 8

Attorney’s fees and costs; and,

E. Other such relief that this Court deems just and proper.
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 9 of 12 PagelD 9

COUNT V
FCRA — Denial of Reasonable Accommodation

30. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 26
as if fully set forth herein.

51. Plaintiff requested the accommodation of working remotely due to her disability
upon return from FMLA leave. Rather than provide Plaintiff with this accommodation, Plaintiff
was forced to resign her position.

52. A reasonable accommodation existed that would have allowed Plaintiff to perform

the essential functions of her job.

53. Defendant violated the FCRA by failing to provide reasonable accommodations to
Plaintiff.
54. The actions of Defendant were with malice and/or with reckless indifference to

the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

55. As a result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer loss of earnings, loss of ability to earn money, and other employment benefits and job
opportunities. The losses are either permanent or continuing and Plaintiff will suffer the losses in
the future.

56. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and
has agreed to pay said firm attorney’s fee for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Back pay, front pay, and compensatory damages;
B. Punitive damages;

C. Pre- and post-judgment interest as allowed by law;
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 10 of 12 PagelD 10

D. Attorney’s fees and costs incurred; and,
E. Other such relief that this Court deems just and proper.

COUNT VI
FCRA — Disparate Treatment

57. Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 26
as if fully set forth herein.

58. Defendant intentionally discriminated and interfered with the terms and conditions
of Plaintiff's employment based on her status as a qualified individual with a disability and/or
perception that Plaintiff was disabled, and/or her record of disabilities, including treating Plaintiff
differently than similariy situated non-disabled employees, and taking adverse actions against
her as herein described.

59. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

60. As a result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

61. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and
has agreed to pay said firm attorneys’ fees and costs for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Back pay, front pay, and compensatory damages, including emotional distress
damages;

B. Punitive damages;

10
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 11 of 12 PagelD 11

C. Pre- and post-judgment interest as allowed by law;
D. Attorney’s fees and costs; and,
E. Other such relief that this Court deems just and proper.

COUNT VII
FCRA — Retaliation

62. Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 26 as
if fully set forth herein.

63. Defendant intentionally retaliated against Plaintiff because of her protected
expressions.

64. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

65. Asa result of Defendant's actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

66. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorney's fee for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

A. Back pay, front pay, and compensatory damages, including emotional distress
damages;

B. Punitive damages;

C. Pre- and post-judgment interest as allowed by law;

D. Reasonable attorneys’ fees and costs; and,

11

 
Case 6:20-cv-00695 Document1 Filed 04/21/20 Page 12 of 12 PagelD 12

E. Other such relief that this Court deems just and proper.
DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

of
Respectfully submitted thisoY] day of , 2020.

ry E, Lytle, Esq.

lorida Bar No.: 0007950
David V. Barszcz, Esq.
Florida Bar No.: 0750581
LYTLE & BARSZCZ, P.A.
533 Versailles Drive, 2™ Floor
Maitland, Florida 32751
Telephone: (407) 622-6544
Facsimile: (407) 622-6545
mlytle(@|blaw.attorney
dbarszcez(@lblaw.attorney
Counsel for Plaintiff

 
